Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 05/04/2020, in which, claim(s) 1-23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 is (are) being consider by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10.643.204 and 10.263.785 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Jason Smith on 08/25/2021 at 704.945.2957.
The application has been amended as follows:
What is claimed is:
1. (Currently Amended) A method for encrypting data within a blockchain and/or blockchain communication utilizing a data encryption server, comprising the steps of:
registering, with the server, a data originator;
creating, by the server, a data originator encryption key and a corresponding recipient encryption key, the data originator encryption key and the recipient encryption key being a randomly-generated asymmetrical key-pair set configured for one-time use and not otherwise publicly stored, wherein the randomly-generated key-pair set is utilized for a single data transmission between the data originator peripheral device and the recipient peripheral device and discarded after decryption of the transmitted data;
transmitting, by the server, the data originator encryption key to a data originator peripheral device and the recipient encryption key to a recipient peripheral device;
encrypting data within a first block and/or transaction to be transmitted by the data originator peripheral device with the data originator encryption key to a recipient peripheral device, wherein the data to be transmitted is a message and certain ones of characters and/or spaced of the message are assigned a randomly-generated character and further comprising additional randomly-generated intermittently dispersed characters that do not correspond to the data to be transmitted is further provided to further mask the nature and size of the data to transmitted to the recipient peripheral device;

verifying that the recipient encryption key and the data originator encryption key are from the same randomly-generated key-pair set; and
when the recipient encryption key and the data originator encryption key are verified to be from the same randomly-generated key-pair set, decrypting the encrypted data within the first block and/or transaction received by the recipient peripheral device such that information within the first block and/or transaction is accessible and may be viewed/read.
2. (Canceled)
3. (Currently Amended) The method according to claim [[2]] 1, wherein the data to be transmitted is a message and each character and/or space of the message is assigned a randomly-generated character.
4, The method according to claim 3, wherein the randomly-generated character is not repeated.
5. The method according to claim 4, further comprising additional randomly-generated intermittently dispersed characters that do not correspond to the data to be transmitted that further conceal the nature and size of the data to transmitted to the recipient peripheral device.
6. The method according to claim 5, wherein the additional randomly-generated intermittently dispersed characters are not repeated.
7. The method of claim 6, wherein the encrypted data has a unique file extension.
8. (Currently Amended) The method of claim 7, further comprising:[[=]] 

creating, by the server, the second data originator encryption key and a corresponding second recipient encryption key, the second data originator encryption key and the second recipient encryption key being a randomly-generated asymmetrical key-pair set configured for one-time use and not otherwise publicly stored;
transmitting, by the server, the second data originator encryption key to the second data originator peripheral device and the second recipient encryption key to a second recipient peripheral device;
encrypting data within a second block and/or transaction to be transmitted by the second data originator peripheral device with the second data originator encryption key to the second recipient peripheral device;
transmitting the encrypted data within the second block and/or transaction to the second recipient peripheral device;
verifying that the second recipient encryption key and the second data originator encryption key are from the same randomly-generated key-pair set; and
when the second recipient encryption key and the second data originator encryption key are verified to be from the same randomly-generated key-pair set, decrypting the encrypted data within the second block and/or transaction received by the second recipient peripheral device such that information within the first block and/or transaction is accessible and may be viewed/read.
9. (Canceled)
1, wherein the randomly-generated character is not repeated.
11. (Cancelled) 
12. (Currently Amended) The method according to claim [[11]] 1, wherein the additional randomly-generated intermittently dispersed characters are not repeated.
13. The method of claim 12, wherein the encrypted data has a unique file extension.
14. The method of claim 13, further comprising tracking the encrypted data via blockchain technology.
15. (Currently Amended) A system for encrypting data within a blockchain and/or blockchain communications, comprising:
(a) at least a first and second peripheral device each comprising one or more processors coupled to a memory;
(b) a data encryption server comprising one or more processors coupled to a memory;
(c) and a network router allowing for communication of an encrypted a first block and/or transaction between the first peripheral device, the second peripheral device, and data encryption server; wherein:
the first peripheral device is a data originator and is configured to communicate with and register with the data encryption server;
the data encryption server is configured to concurrently create a data originator encryption key and a corresponding recipient encryption key once the first peripheral device registers with the data encryption server, the data originator encryption key and the recipient , wherein the randomly-generated key-pair set is utilized for a single data transmission between the data originator peripheral device and the recipient peripheral device and discarded after decryption of the transmitted data;
the data encryption server is further configured to transmit the data originator encryption key to the first peripheral device and the recipient encryption key to the second peripheral device, which is a recipient peripheral device;
the data encryption server is configured to encrypt data within the first block and/or transaction that is to be transmitted by the data originator peripheral device with the data originator encryption key and transmit the encrypted data within the a first block and/or transaction to the recipient peripheral device, wherein the data to be transmitted is a message and certain ones of characters and/or spaced of the message are assigned a randomly-generated character and further comprising additional randomly-generated intermittently dispersed characters that do not correspond to the data to be transmitted is to further mask the nature and size of the data to transmitted to the recipient peripheral device;
at least one of the first peripheral device, the second peripheral device, and/or data encryption server are configured to verify that the recipient encryption key and the data originator encryption key are from the same randomly-generated key-pair set; and 
[[if]] when the recipient encryption key and the data originator encryption key are verified to be from the same randomly-generated key-pair set, decrypting the encrypted data within the a first block and/or transaction received by the recipient peripheral device such that information within the a first block and/or transaction is accessible and may be viewed/read, wherein all the configured functions is executed by their respective processors.

17. (Currently Amended) The system according to claim [[16]] 15, wherein the data to be transmitted is a message and each character and/or space of the message is assigned a randomly-generated character.
18. The system according to claim 17, wherein the randomly-generated character is not repeated.
19. (Currently Amended) The system according to claim 18, further comprising additional randomly-generated intermittently dispersed characters that do not correspond to the data to be transmitted is further provided to further mask the nature and size of the data to be transmitted to the recipient peripheral device.
20. The system according to claim 19, wherein the additional randomly-generated intermittently dispersed characters are not repeated.
21. The system of claim 20, wherein the encrypted data has a unique file extension.
22. The system of claim 21, wherein the unique file extension is at least one of an .epub file, a .zip file, or a .tkp file.
23, (Currently Amended) The system of claim 15, further comprising:
(c) a third peripheral device comprising one or more processors coupled to a memory, wherein the second peripheral device is a second data originator and is configured to communicate with and register with the data encryption server;
the data encryption server is configured to concurrently create a second data originator encryption key and a corresponding second recipient encryption key once the second peripheral device registers with the data encryption server, the second data originator encryption key and 
the data encryption server is further configured to transmit the second data originator encryption key to the second peripheral device and the second recipient encryption key to the third peripheral device, which is a second recipient peripheral device;
the data encryption server is configured to encrypt data within a second block and/or transaction that is to be transmitted by the second data originator peripheral device with the second data originator encryption key and transmit the encrypted data within the second block and/or transaction to the second recipient peripheral device;
at least one of the second peripheral device, the third peripheral device, and/or data encryption server are configured to verify that the second recipient encryption key and the data originator encryption key are from the same randomly-generated key-pair set; and if the second recipient encryption key and the second data originator encryption key are verified to be from the same randomly-generated key-pair set, decrypting the encrypted data within the second block and/or transaction received by the second recipient peripheral device such that information within the a second block and/or transaction is accessible and may be viewed/read.

Allowable Subject Matter
Claims 1, 3-8, 10, 12-15 and 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1 and 15, the prior art of record (Sadler (Pat. No.: US 8,578,473 B2 - IDS; hereinafter Primary Reference) in view Hiwatari et al. (Pub. No.: US 2014/0192981 A1 - IDS; Secondary Reference)) does not disclose:
 “ creating, by the server, a data originator encryption key and a corresponding recipient encryption key, the data originator encryption key and the recipient encryption key being a randomly-generated asymmetrical key-pair set configured for one-time use and not otherwise publicly stored, wherein the randomly-generated key-pair set is utilized for a single data transmission between the data originator peripheral device and the recipient peripheral device and discarded after decryption of the transmitted data;
…
encrypting data within a first block and/or transaction to be transmitted by the data originator peripheral device with the data originator encryption key to a recipient peripheral device, wherein the data to be transmitted is a message and certain ones of characters and/or spaced of the message are assigned a randomly-generated character and further comprising additional randomly-generated intermittently dispersed characters that do not correspond to the data to be transmitted is further provided to further mask the nature and size of the data to transmitted to the recipient peripheral device…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a method of verifying a password and methods of encryption and decryption using a key generated from a one-time pad. In one embodiment, the method of verifying includes: (1) receiving a password .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432